Judgment unanimously affirmed, with costs. Memorandum: Defendant, City of Syracuse, appeals from a judgment which declared void an amendment to the city’s zoning ordinance. Trial Term properly found that the amendment did not comply with subdivision 25 of section 20 of the General City Law. Zoning amendments are presumed to be constitutional (Town of Huntington v Park Shore Country Day Camp, 47 NY2d 61; Kravetz v Plenge, 84 AD2d 422). Nevertheless, the amendment will not be upheld when it is not in accordance with a comprehensive plan (Udell v Haas, 21 NY2d 463; Albright v Town of Manlius, 34 AD2d 419, mod 28 NY2d 108). In the instant case, the common council failed adequately to consider the needs of the entire community before adopting the zoning change (see Udell v Haas, supra; Northeastern Environmental Developers v Town of Colonie, 72 AD2d 881, app dsmd 49 NY2d 800). (Appeal from judgment of Supreme Court, Onondaga County, Sullivan, J. — declaratory judgment.) Present — Dillon, P. J., Doerr, Denman, O’Donnell and Schnepp, JJ.